Carter, J.,
dissenting.
The record shows that it was a regular and customary occurrence for favored customers and their employees to enter the place of business of the Central Market from the rear for the purchase of meat. On Sundays, entrance was obtained by attracting attention at the rear if no door was unlocked. I agree with the majority that this constituted a business invitation and constituted such customers and their employees as business invitees. I cannot agree to the holding of the majority that the plaintiff was, as a matter of law, outside the scope of the invitation at the time of the accident.
Plaintiff went to the rear of the Central Market in re*582sponse to the extended business invitation to procure meat. Failing to attract attention at the first door which he found locked, he proceeded approximately forty feet east and entered an open door leading from the loading dock into the building. Plaintiff had never previously sought admission to the Central Market to obtain merchandise and was wholly unfamiliar with the inside arrangement of the building. Neither of the rear entrances were marked in any way, nor were there any signs forbidding- entrance to customers. Much is said in the majority opinion on the fact that the east door was not an ordinary place of entrance. The same can be said of the west door. Neither was an ordinary or usual place of entrance for the purchasing public generally.
The scope of the invitation was not limited to any particular door or means of entrance. It invited the favored customers of the Central Market to come to the rear of the building, enter any open door or make their presence known to employees within, so that entry could be effected.
It seems clear to me that plaintiff did what any reasonable person would have done'under the circumstances. If one door was locked and another open, it is the natural thing to enter the open door. The Central Market in extending the invitation was bound to anticipate what a reasonable and prudent person would do under the existing circumstances. It is at least a question for the jury to determine whether plaintiff acted reasonably under the circumstances in responding to the invitation extended. To say that a business invitee must choose at his peril one of two doors with which he is unfamiliar in responding to the invitation extended certainly is not supported by reason or logic. I can find no basis in law or fact for this court to substitute its opinion for the judgment of the jury on the question whether plaintiff was outside the scope of his established relation of business invitee. The authorities cited in the dissent of Justice Paine sustain this view. The judgment ought to be affirmed.